Exhibit 10.23

MeadWestvaco Corporation

2005 Performance Incentive Plan

Effective April 22, 2005

As Amended February 26, 2007 and January 1, 2009

Article I

Purpose and General Provisions

Section 1.1 Purpose of Plan. The purpose of the MeadWestvaco Corporation 2005
Performance Incentive Plan (the “Plan”) is to advance the interests of
MeadWestvaco Corporation (the “Company”) by attracting, retaining and motivating
its employees and by further aligning the interests of the Company’s employees
with those of the stockholders of the Company through providing for or
increasing their proprietary interest in the Company.

The Plan provides for the grant of Incentive and Non-Qualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Share Units and Incentive Compensation arrangements, which
may be paid in cash or stock or a combination thereof, as determined by the
Committee. Any of these Awards may be performance-based, in the discretion of
the Committee.

Section 1.2 Definitions. The following terms shall have the meanings set forth
below for purposes of the Plan.

(a) “Award” means an Incentive Stock Option, Non-Qualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Share Unit, or Incentive Compensation arrangement or program granted
to or covering a Participant pursuant to the provisions of the Plan, any of
which the Committee may structure to qualify in whole or in part as an Award
that is intended to satisfy the requirements for “performance-based
compensation” under Code Section 162(m).

(b) “Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Committee implementing the grant of each
Award. An Award Agreement may be in the form of an agreement to be executed by
both the Participant and the Company (or an authorized representative of the
Company) or certificates, notices or similar instruments approved by the
Committee.

(c) “Board of Directors” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.

(e) “Committee” has the meaning set forth in Section 1.3.

 

1



--------------------------------------------------------------------------------

(f) “Company” means MeadWestvaco Corporation, a Delaware corporation and its
successors and assigns.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Incentive Compensation” means a bonus opportunity awarded under Section 3.4
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such performance criteria as are specified in the Award
Agreement.

(i) “Incentive Stock Option” or “ISO” means a stock option that is intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

(j) “Market Price” on a date means the average of the high and low trading price
for the Company’s Shares on the New York Stock Exchange for that date, unless
the Committee provides otherwise.

(k) “Non-Qualified Stock Option” or “NQSO” means a stock option that does not
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

(l) “Option” means an ISO and/or a NQSO granted pursuant to Section 3.1 of the
Plan.

(m) “Participant” means any individual described in Section 2.1 to whom Awards
have been granted from time to time by the Committee and any authorized
transferee of such individual.

(n) “Performance Share” means an Award of Restricted Stock, the grant, issuance,
vesting, transferability and/or retention of which is conditioned in whole or in
part upon performance conditions established by the Committee.

(o) “Performance Share Unit” means a Restricted Stock Unit Award, the grant,
issuance, vesting or settlement of which is conditioned in whole or in part upon
performance conditions established by the Committee.

(p) “Plan” means The MeadWestvaco Corporation 2005 Performance Incentive Plan as
set forth herein and as amended from time to time.

(q) “Prior Plans” means The Mead Corporation Restricted Stock Plan, the
MeadWestvaco Corporation 1999 Salaried Employee Stock Incentive Plan, the
MeadWestvaco Corporation 1995 Salaried Employee Stock Incentive Plan and the
MeadWestvaco Corporation 1996 Stock Option Plan.

(r) “Qualifying Performance Criteria” has the meaning set forth in
Section 5.1(b).

(s) “Restricted Stock” means Shares granted pursuant to Section 3.3 of the Plan.

 

2



--------------------------------------------------------------------------------

(t) “Restricted Stock Unit” means an Award granted to a Participant under
Section 3.3 pursuant to which Shares may be issued in the future.

(u) “Shares” means shares of the Company’s common stock, par value $0.01,
subject to adjustment as provided in Section 4.1.

(v) “Stock Appreciation Right” means a right granted pursuant to Section 3.2 of
the Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Committee, value equal to or otherwise
based on the excess of (i) the market price of a specified number of Shares at
the time of exercise over (ii) the exercise price of the Stock Appreciation
Right.

(w) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company where each of the corporations
in the unbroken chain other than the last corporation owns stock possessing at
least 50 percent or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain, and if specifically
determined by the Committee in the context other than with respect to Incentive
Stock Options, may include an entity in which the Company has a significant
ownership interest or that is directly or indirectly controlled by the Company.

(x) “Substitute Award” means an Award granted or issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards by a company or acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines.

Section 1.3 Administration.

(a) Administration of the Plan. The Plan shall be administered by the
Compensation and Organization Development Committee of the Board of Directors or
such other committee of two or more directors as established from time to time
by the Board of Directors. Any power of the Committee may also be exercised by
the Board of Directors, except to the extent that the grant or exercise of such
authority would cause any Award or transaction to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16 of the
Exchange Act, or cause an Award that is contingent on the satisfaction of
Qualifying Performance Criteria to not qualify for treatment as “performance
based compensation” under Code Section 162(m). To the extent that any permitted
action taken by the Board conflicts with action taken by the Committee, the
Board action shall control.

(b) Delegation of Authority by the Committee. The Committee may delegate to one
or more separate committees (any such committee a “Subcommittee”) composed of
one or more officers of the Company (who may but need not be members of the
Board of Directors) the ability to grant Awards and take the same actions as the
Committee described in Section 1.3(c) or elsewhere in the Plan with respect to
Participants who are not “executive officers” as defined in Exchange Act Rule
16a-1; provided, however, that the

 

3



--------------------------------------------------------------------------------

resolution so authorizing such Subcommittee shall specify the total number of
Awards (if any) such Subcommittee may award pursuant to such delegated
authority, and any such Award shall be subject to the form of Award Agreement
theretofore approved by the Committee. No officer or officers who are members of
any such Subcommittee shall designate himself or herself as a recipient of any
Awards granted under authority delegated to such Subcommittee. Any action by any
such Subcommittee within the scope of such delegation shall be treated for all
purposes as if taken by the Committee and references in this Plan to the
Committee shall include any such Subcommittee. In addition, the Committee may
delegate the administration of the Plan to one or more officers or employees of
the Company, and such administrator(s) may have the authority to execute and
distribute Award Agreements or other documents evidencing or relating to Awards
granted by the Committee under this Plan, to maintain records relating to
Awards, to process or oversee the issuance of Shares under Awards, to interpret
and administer the terms of Award Agreements and to take such other actions as
may be necessary or appropriate for the administration of the Plan and of Awards
under the Plan, provided that in no case shall any such administrator be
authorized to grant Awards under the Plan. Any action by any such administrator
within the scope of its delegation shall be deemed for all purposes to have been
taken by the Committee and, except as otherwise specifically provided,
references in this Plan to the Committee shall include any such administrator.
The Committee established pursuant to Section 1.3(a) and, to the extent it so
provides, any Subcommittee, shall have sole authority to determine whether to
review any actions and/or interpretations of any such administrator, and if the
Committee shall decide to conduct such a review, any such actions and/or
interpretations of any such administrator shall be subject to approval,
disapproval or modification by the Committee.

(c) Powers of the Committee. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation: (i) to prescribe, amend and rescind rules
and regulations relating to this Plan and to define terms not otherwise defined
herein; (ii) to determine which persons are eligible to be granted Awards under
Section 2.1, to which of such persons, if any, Awards shall be granted hereunder
and the timing of any such Awards; (iii) to grant Awards to Participants and
determine the terms and conditions of Awards, including the number of Shares
subject to Awards and the exercise or exercise price of such Shares and the
circumstances under which Awards become exercisable, vested or settled or are
forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including events which the Board or the
Committee determine constitute a Change of Control), or other factors; (iv) to
establish and certify the extent of satisfaction of any performance goals or
other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; (v) to prescribe and amend the terms of
Award Agreements or other documents relating to Awards made under this Plan
(which need not be identical) and the terms of or form of any document or notice
required to be delivered to the Company by Participants under this Plan; (vi) to
determine whether, and the extent to which, adjustments are required pursuant to
Section 4.1; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and

 

4



--------------------------------------------------------------------------------

the terms and conditions of any Award granted hereunder, and to make exceptions
to any such provisions in good faith and for the benefit of the Company; and
(viii) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

(d) Determinations by the Committee. All decisions, determinations and
interpretations by the Committee (including by any Subcommittee or by any
administrators designated pursuant to Section 1.3(b)) regarding the Plan, any
rules and regulations under the Plan and the terms and conditions of or
operation of any Award granted hereunder, shall be final and binding on all
Participants, beneficiaries, heirs, assigns or other persons holding or claiming
rights under the Plan or any Award. The Committee shall consider such factors as
it deems relevant, in its sole and absolute discretion, to making such
decisions, determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

(e) Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such Award may, if the Committee so directs, be
implemented by the Company issuing any subject Shares to the Subsidiary, for
such lawful consideration as the Committee may determine, upon the condition or
understanding that the Subsidiary will transfer the Shares to the Participant in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. Notwithstanding any other provision hereof, such
Award may be issued by and in the name of the Subsidiary and shall be deemed
granted on such date as the Committee shall determine.

Section 1.4 Unfunded Plan. The Plan is intended to be an unfunded plan.
Participants are and shall at all times be general creditors of the Company with
respect to their Awards. If the Committee or the Company chooses to set aside
funds in a trust or otherwise for the payment of Awards under the Plan, such
funds shall at all times be subject to the claims of the creditors of the
Company in the event of its bankruptcy or insolvency.

Section 1.5 Effective Date. This Plan was adopted by the Board of Directors of
the Company and became effective on February 22, 2005 (the “Effective Date”),
subject to approval by the Company’s stockholders. All Awards granted under this
Plan are subject to, and may not be exercised before, the approval of this Plan
by the stockholders prior to the first anniversary date of the effective date of
the Plan, by the affirmative vote of the holders of a majority of the
outstanding Shares of the Company present, or represented by proxy, and entitled
to vote, at a meeting of the Company’s stockholders in which the total number of
votes cast on the matter represent a majority of the outstanding shares;
provided that if such approval by the stockholders of the Company is not
forthcoming, all Awards previously granted under this Plan shall be void. The
Plan shall remain available for the grant of Awards until the tenth
(10th) anniversary of the Effective Date. Notwithstanding the foregoing, the
Plan may be terminated at such earlier time as the Board of Directors may
determine. Termination of the Plan will not affect the rights and obligations of
the Participants and the Company arising under Awards theretofore granted and
then in effect.

 

5



--------------------------------------------------------------------------------

Article II

Eligibility; Shares Subject to Awards

Section 2.1 Eligibility. Any person who is a current or prospective officer or
employee (including any director who is also an employee, in his or her capacity
as such) of the Company or of any Subsidiary shall be eligible for selection by
the Committee for the grant of Awards hereunder. Options intending to qualify as
ISOs may only be granted to employees of the Company or any Subsidiary within
the meaning of the Code, as selected by the Committee. For purposes of this
Plan, the Chairman of the Board’s status as an employee shall be determined by
the Committee.

Section 2.2 Shares Subject to the Plan and Limitations on Awards.

(a) Aggregate Limits. The aggregate number of Shares issuable pursuant to all
Awards shall not exceed 12,000,000, plus any Shares subject to awards made under
Prior Plans that are outstanding on the Effective Date of this Plan and become
available pursuant to Section 2.2(b). The aggregate number of Shares available
for grant under this Plan and the number of Shares subject to outstanding Awards
shall be subject to adjustment as provided in Section 4.1. The Shares issued
pursuant to Awards granted under this Plan may be Shares that are authorized and
unissued or Shares that were reacquired by the Company, including Shares
purchased in the open market.

(b) Issuance of Shares. Shares subject to Awards that have been canceled,
expired or forfeited or settled in cash and Shares subject to Awards that have
been delivered or applied to the Company in payment or satisfaction of the
exercise price or tax withholding obligation of an Award shall again become
available for issuance under this Plan. Likewise, Shares subject to awards made
under any of the Prior Plans that on or after the Effective Date are not issued
as a result of such awards being canceled, expired, forfeited or settled in cash
or that are delivered or applied to the Company in payment or satisfaction of
the exercise price or tax withholding obligations of an award under a Prior
Plan, as well as shares acquired by the Company on the open market or otherwise
with the proceeds from the exercise or settlement price of an Award or a Prior
Plan award shall be available for grant under this Plan. Shares issued in
connection with a Substitute Award shall not count against the limits of this
Section 2.2(b).

(c) Tax Code Limits. The aggregate number of Shares subject to Options and Stock
Appreciation Rights that may be granted under this Plan during any three fiscal
year period to any one Participant shall not exceed 3,000,000. The aggregate
number of Shares subject to any Award intended to qualify as “performance-based
compensation” under Code Section 162(m), other than Options or Stock
Appreciation Rights, that may be granted under this Plan in any one fiscal year
to any one Participant shall not exceed 400,000. The Share numbers set forth in
this Section 2.2(c) shall be calculated and adjusted pursuant to Section 4.1
only to the extent that such calculation or adjustment will not affect the
status of any Award intended to qualify as “performance based compensation”
under

 

6



--------------------------------------------------------------------------------

Code Section 162(m). The maximum amount payable pursuant to that portion of an
Incentive Compensation Award granted under this Plan in any calendar year to any
Participant that is denominated in dollars (as opposed to Shares) and is
intended to satisfy the requirements for “performance based compensation” under
Code Section 162(m) shall not exceed the following separate and distinct
limitations: (i) six million dollars ($6,000,000), if performance is measured
with respect to a fiscal year, and (ii) six million dollars ($6,000,000), if
performance is measured with respect to a period longer than a fiscal year.

(d) Substitute Awards. Substitute Awards shall not be subject to the limits
described in Section 2.2(a) above and shall not be subject to any other terms
and conditions (for example, vesting and pricing) that apply to shares subject
to Awards under the Plan.

Article III

Terms of Awards

Section 3.1 Options.

(a) Option Awards. The Committee may grant an Option or provide for the grant of
an Option, either from time-to-time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals. Except to the extent provided
herein, no Participant shall have any rights as a stockholder with respect to
any Shares subject to an Option granted hereunder until said Shares have been
issued. Each Option shall be evidenced by an Award Agreement. Options granted
pursuant to the Plan need not be identical, but each Option must contain and be
subject to the terms and conditions set forth below.

(b) Price. The exercise price under each Option shall be established by the
Committee and shall not be less than the Market Price of Shares on the date of
grant, provided, however, that the exercise price per Share with respect to an
Option that is granted in connection with a merger or other acquisition as a
substitute or replacement award for options held by optionees of the acquired
entity may be less than 100% of the Market Value on the date such Option is
granted if based on a formula set forth in the terms of the options held by such
optionees or in the terms of the agreement providing for such merger or other
acquisition. The exercise price of any Option may be paid in cash or, to the
extent allowed by the Committee, an irrevocable commitment by a broker to pay
over such amount from a sale of the Shares issuable under an Option, the
delivery of previously owned Shares, withholding of Shares deliverable upon
exercise or a combination thereof.

(c) No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 4.1), an Option may not be repriced
without stockholder approval (including canceling previously awarded Options and
regranting them with a lower exercise price).

 

7



--------------------------------------------------------------------------------

(d) Provisions Applicable to Options. In no event shall any Option become
exercisable sooner than one (1) year after the date of grant except to the
extent provided by the Committee in the event of: (i) the Participant’s death,
disability or retirement, (ii) an award to a Participant upon his or her first
becoming an employee of the Company (to replace prior employer forfeited
compensation), or (iii) subject to Section 4.2, a Change of Control. The
Committee may provide at the time of grant that the exercise price of an Option
is adjusted after the date of grant based on the performance of the Company’s
Common Stock price relative to a pre-established index. Unless provided
otherwise in the applicable Award Agreement, the vesting period and/or
exercisability of an Option shall be adjusted by the Committee during or to
reflect the effects of any period during which the Participant is on an approved
leave of absence or is employed on a less than full-time basis. Each Option
shall expire within a period of not more than ten (10) years from the date of
grant.

(e) Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 3.1, in the case of the grant of an Option intending to qualify as an
ISO: (i) if the Participant owns stock possessing more than 10 percent of the
combined voting power of all classes of stock of the Company (a “10%
Shareholder”), the exercise price of such Option must be at least 110 percent of
the Market Price of Shares on the date of grant and the Option must expire
within a period of not more than five (5) years from the date of grant, and
(ii) termination of employment will be deemed to occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Code Section 3401(c) and the regulations promulgated thereunder) of the Company
and its Subsidiaries. Notwithstanding anything in this Section 3.1 to the
contrary, options designated as ISOs shall not be eligible for treatment under
the Code as ISOs to the extent that either (a) the aggregate Market Price of
Shares (determined as of the time of grant) with respect to which such Options
are exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, and (b) such
Options otherwise remain exercisable but are not exercised within three
(3) months of termination of employment (or such other period of time provided
in Code Section 422).

Section 3.2 Stock Appreciation Rights.

(a) General. Stock Appreciation Rights may be granted to Participants from time
to time either in tandem with or as a component of other Awards granted under
the Plan (“tandem SARs”) or not in conjunction with other Awards (“freestanding
SARs”) and may, but need not, relate to a specific Option granted under
Section 3.1. The provisions of Stock Appreciation Rights need not be the same
with respect to each grant or each recipient. Any Stock Appreciation Right
granted in tandem with an Option may be granted at the same time such Option is
granted or at any time thereafter before exercise or expiration of such Option.
All Stock Appreciation Rights under the Plan shall be granted subject to the
same terms and conditions applicable to Options as set forth in Section 3.1;
provided, however, that Stock Appreciation Rights granted in tandem with a
previously granted Option shall have the

 

8



--------------------------------------------------------------------------------

terms and conditions of such Option. Subject to the provisions of Section 3.1,
the Committee may impose such other conditions or restrictions on any Stock
Appreciation Right as it shall deem appropriate. Stock Appreciation Rights may
be settled in Shares, cash or a combination thereof, as determined by the
Committee. Other than in connection with a change in the Company’s
capitalization (as described in Section 4.1) the exercise price of a Stock
Appreciation Rights may not be repriced without stockholder approval (including
canceling previously awarded Stock Appreciation Rights and regranting them with
a lower exercise price).

(b) Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement. Stock Appreciation Rights granted pursuant to the Plan need not
be identical, but each Stock Appreciation Right must contain and be subject to
the terms and conditions set forth below.

(c) Provisions Applicable to Stock Appreciation Rights. The Committee may grant
a Stock Appreciation Right or provide for the grant of a Stock Appreciation
Right, either from time-to-time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals (which may include Qualifying
Performance Criteria). In no event shall any freestanding SAR become exercisable
sooner than one (1) year after the date of grant except to the extent provided
by the Committee in the event of (i) the Participant’s death, disability or
retirement, (ii) an award to a Participant upon his or her first becoming an
employee of the Company (to replace forfeited prior employer compensation) or
(iii) subject to Section 4.2, a Change of Control. Unless provided otherwise in
the applicable Award Agreement, the vesting period and/or exercisability of a
Stock Appreciation Right shall be adjusted by the Committee during or to reflect
the effects of any period during which the Participant is on an approved leave
of absence or is employed on a less than full-time basis. Each Stock
Appreciation Right shall expire within a period of not more than ten (10) years
from the date of grant.

Section 3.3 Restricted Stock and Restricted Stock Units.

(a) General. Restricted Stock and Restricted Stock Units may be granted at any
time and from time to time prior to the termination of the Plan to Participants
selected by the Committee. Restricted Stock is an award or issuance of Shares
the grant, issuance, retention, vesting and/or transferability of which is
subject during specified periods of time to such conditions and terms as the
Committee deems appropriate. The Committee may specify that all of any part of
an Award shall consist of Performance Shares, which shall be subject to the
provisions of this Plan applicable to Restricted Stock except that the grant,
issuance, vesting and/or transferability of the Shares thereunder are subject in
whole or in part to performance conditions established by the Committee. To the
extent determined by the Committee, Restricted Stock may be satisfied or settled
in Shares, cash or a combination thereof. Restricted Stock Units are Awards
denominated in units under which the issuance of Shares is subject to such
conditions and terms as the Committee deems appropriate. Unless determined
otherwise by the Committee, each Restricted Stock Unit will be equal to one
Share and will entitle a Participant to either the issuance of Shares or payment
of an amount of cash determined with reference to the value

 

9



--------------------------------------------------------------------------------

of Shares. The Committee may specify that all of any part of an Award shall
consist of Performance Share Units, which shall be subject to the provisions of
this Plan applicable to Restricted Stock Units except that the grant, issuance,
vesting or settlement of the Award is subject in whole or in part to performance
conditions established by the Committee. Restricted Stock and Restricted Stock
Units granted pursuant to the Plan need not be identical but each grant of
Restricted Stock and Restricted Stock Units must contain and be subject to the
terms and conditions set forth below.

(b) Award Agreement. Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award Agreement. Each Award Agreement shall contain
provisions regarding (i) the number of Shares or Restricted Stock Units subject
to such Award or a formula for determining such number, (ii) the purchase price
of the Shares, if any, and the means of payment, (iii) the performance criteria,
if any, and level of achievement versus these criteria that shall determine the
number of Restricted Stock or Restricted Stock Units granted, issued, retainable
and/or vested, (iv) such terms and conditions on the grant, issuance, vesting,
settlement and/or forfeiture of the Restricted Stock or Restricted Stock Units
as may be determined from time to time by the Committee, (v) the term of the
performance period, if any, as to which performance shall be measured for such
Restricted Stock or Restricted Stock Units, (vi) restrictions on the
transferability of the Restricted Stock or Restricted Stock Units, and
(vii) such further terms and conditions in each case not inconsistent with this
Plan as may be determined from time to time by the Committee. Shares issued
under a Restricted Stock Award may be issued in the name of the Participant and
held by the Participant or held by the Company, in each case as the Committee
may provide.

(c) Vesting and Performance Criteria. The grant, issuance, retention, vesting
and/or settlement of shares of Restricted Stock and Restricted Stock Units
(including Performance Shares and Performance Share Units) shall occur at such
time and in such installments as determined by the Committee or under criteria
established by the Committee, which may include Qualifying Performance Criteria.
The grant, issuance, retention, vesting and/or settlement of Shares under any
such Award that is based on performance criteria and level of achievement versus
such criteria shall be subject to a performance period of not less than one
year, and the grant, issuance, retention, vesting and/or settlement of Shares
under any Restricted Stock or Restricted Stock Unit Award that is based solely
upon continued employment or the passage of time shall not vest or be settled in
full over a period of less than three years. Notwithstanding the other
provisions of this Section 3.3(c), the Committee may provide for the
satisfaction and/or lapse of all conditions under any such Award in less than
the time provided under this Section 3.3(c) in the event of: (i) the
Participant’s death, disability or retirement, (ii) an award to a Participant
upon his or her first becoming an employee of the Company (to replace prior
employer forfeited compensation), (iii) subject to Section 4.2, a Change of
Control or (iv) a Restricted Stock or Restricted Stock Unit Award that is issued
in payment or settlement of compensation that has been earned by the
Participant.

 

10



--------------------------------------------------------------------------------

(e) Voting Rights. Unless otherwise determined by the Committee, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares during the period of restriction.
Participants shall have no voting rights with respect to Shares underlying
Restricted Stock Units unless and until such Shares are reflected as issued and
outstanding Shares on the Company’s stock ledger.

Section 3.4 Incentive Compensation.

(a) General. The Committee may grant or establish a program for Incentive
Compensation under which an individual Award or a funding pool from which
Participants are paid is contingent upon such performance criteria (including
Qualifying Performance Criteria) as the Committee may specify. Under any such
arrangement, the Committee shall establish performance criteria and the level of
achievement versus such criteria that shall determine the amount payable or
available as Incentive Compensation, which criteria may be based on financial
performance and/or personal performance evaluations but shall apply to a
performance period of not less than one year.

(b) Incentive Compensation Arrangements. Each “covered employee” of the Company
(as defined and determined under Code Section 162(m)) shall be a Participant in
any Incentive Compensation arrangement or program established by the Committee,
provided that the amount payable to any Participant pursuant to any such
Incentive Compensation arrangement or program shall be subject to reduction as
provided in Section 3.4(d). In establishing an Incentive Compensation
arrangement or program, the Committee shall set forth terms, to the extent
applicable, regarding: (i) the maximum amount payable as Incentive Compensation
or a formula for determining such; (ii) the performance criteria and level of
achievement versus these criteria that shall determine the amount of such
payment; (iii) subject to the one year minimum set forth in Section 3.4(a), the
term of the performance period as to which performance shall be measured for
determining the amount of any payment; (iv) the timing of any payment earned by
virtue of performance; (v) any forfeiture provisions; and (vi) such further
terms and conditions, in each case not inconsistent with this Plan as may be
determined from time to time by the Committee. The terms of any Incentive
Compensation arrangement or program shall be set forth in writing and may take
the form of an Award Agreement or Award Agreements, term sheet or other document
or documents as the Committee shall determine.

(c) Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Compensation. Subject to the limitations described in
Section 2.2(c), payment of the amount due any Participant as Incentive
Compensation may be made in cash or in Shares, as determined by the Committee.
The Committee may, but need not, allow a Participant to defer under any plan or
arrangement established by it receipt of any amounts or Shares otherwise payable
as Incentive Compensation.

(d) Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Compensation arrangement on account of
either financial performance or personal performance evaluations may be reduced
by the Committee on the basis of such further considerations as the Committee
shall determine.

 

11



--------------------------------------------------------------------------------

Article IV

Adjustment of and Changes to Common Stock; Change of Control

Section 4.1 Adjustment of and Changes to Common Stock.

(a) In the event of a reorganization, reclassification, combination of shares,
stock split, reverse stock split, spin-off, dividend (other than regular,
quarterly cash dividends), or another such transaction or event, then the number
and kind of Shares that have been authorized for issuance under the Plan,
whether such Shares are then currently subject to or may become subject to an
Award under the Plan, as well as the per share limits set forth in Section 2.2
of this Plan, shall be equitably adjusted by the Committee to reflect such
increase or decrease or change in the kind of securities outstanding. The terms
of each outstanding Award shall also be equitably adjusted by the Committee as
to price, number and kind of Shares subject to such Award and other terms to
reflect the foregoing events.

(b) In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which Shares shall have been exchanged, whether
by reason of a change of control, other merger, consolidation or otherwise, then
the Committee shall make such equitable adjustments to the number and kind of
Shares that have been authorized for issuance under the Plan, whether such
Shares are then currently subject to or may become subject to an Award under the
Plan, as well as the per share limits set forth in Section 2.2 of this Plan. The
terms of each outstanding Award shall also be equitably adjusted by the
Committee as to price, number and kind of Shares subject to such Award and other
terms to reflect the foregoing events. In addition, in the event of a change
described in this paragraph that does not occur in connection with a Change of
Control, the Committee may accelerate the time or times at which any Award may
be exercised and may provide for cancellation of such accelerated Awards that
are not exercised within a time prescribed by the Committee in its sole
discretion. Notwithstanding anything to the contrary herein, any adjustment to
ISOs granted pursuant to this Plan shall comply with the requirements,
provisions and restrictions of section 424 of the Code, and any adjustment to
NQSOs granted pursuant to this Plan shall comply with the requirements,
provisions and restrictions of section 409A of the Code.

(c) No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 4.1. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole Share. Notice of
any adjustment shall be given by the Company to the holder of each Award that
shall have been so adjusted and such adjustment (whether or not notice is given)
shall be effective and binding for all purposes of the Plan.

 

12



--------------------------------------------------------------------------------

Section 4.2 Change of Control.

(a) Effect of Change of Control upon Certain Stock Awards. Unless the Committee
or the Board specifies otherwise in the terms of an Award prior to a Change of
Control event, this Section 4.2(a) shall govern the treatment upon or following
a Change of Control of any Option, Stock Appreciation Right, Restricted Stock or
Restricted Stock Unit, the vesting and/or settlement of which is based solely
upon continued employment or the passage of time. In the case of an Award
subject to this Section 4.2(a) that the acquiring or surviving company in the
Change of Control assumes upon and maintains immediately following the Change of
Control (which Award shall be adjusted as to the number and kind of shares as
may be determined appropriate by the Committee prior to the Change in Control),
if there occurs an involuntary termination without Cause of the Participant
holding such Award (excluding voluntary resignation, death, disability or
retirement) within twenty four months following the Change of Control such Award
shall be treated as provided in clause (i) or (ii) of this Section 4.2(a), as
applicable. In the case of an Award subject to this Section 4.2(a) that the
acquiring or surviving company in the Change of Control does not assume upon the
Change of Control, immediately prior to the Change of Control such Award shall
be treated as provided in clause (i) or (ii) of this Section 4.2(a), as
applicable. The treatment provided for under this Section 4.2(a) is as follows:

(i) in the case of an Option or a Stock Appreciation Right, the Participant
shall have the ability to exercise such Option or Stock Appreciation Right,
including any portion of the Option not previously exercisable, until the
earlier of the expiration of the Option or Stock Appreciation Right under its
original term and a date that is two years (or such longer post-termination
exercisability term as may be specified in the Option or Stock Appreciation
Right) following such date of termination of employment; and

(ii) in the case of Restricted Stock or Restricted Stock Units, the Award shall
become fully vested and shall be settled in full.

The Committee may also, through the terms of an Award or otherwise, provide for
an absolute or conditional exercise, payment or lapse of conditions or
restrictions on an Award which shall only be effective if, upon the announcement
of a transaction intended to result in a Change of Control, no provision is made
in such transaction for the assumption and continuation of outstanding Awards.

(b) Effect of Change of Control upon Performance-Based Awards. Unless the
Committee or the Board specifies otherwise in the terms of an Award prior to a
Change of Control event, the treatment of any Award in which the grant,
issuance, retention, vesting and/or settlement of such Award is based in whole
or in part on performance criteria and level of achievement versus such criteria
shall be as specified in this Section 4.2(b). In the case of an Award subject to
this Section 4.2(b) in which fifty percent (50%) or more of the performance
period applicable to the Award has elapsed as of the date of the Change of
Control, the Participant shall be entitled to payment, vesting or settlement of
such Award based upon performance through a date occurring within three months
prior to the

 

13



--------------------------------------------------------------------------------

date of the Change of Control, as determined by the Committee prior to the
Change of Control, and pro-rated based upon the percentage of the performance
period that has elapsed between the date such Award was granted and the date of
the Change of Control. In the case of an Award subject to this Section 4.2(b) in
which less than fifty percent (50%) of the performance period applicable to the
Award has elapsed as of the date of the Change of Control, the Participant shall
be entitled to payment, vesting or settlement of the target amount of such
Award, as determined by the Committee prior to the Change of Control, pro-rated
based upon the percentage of the performance period that has elapsed between the
date such Award was granted and the date of the Change of Control. The Committee
may determine either prior or after such Change of Control event the treatment
of the pro-rata portion of an Award attributable to the portion of the
performance period occurring after the date of the Change of Control.

(c) Definition of “Change of Control”. Unless the Committee or the Board shall
provide otherwise, “Change of Control” shall mean an occurrence of any of the
following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding Shares (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (D) any acquisition by any corporation pursuant to a transaction
that constitutes a “Merger of Equals” as defined in Section 4.2(c)(iii) of this
Plan; or

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, or a sale or other disposition of all or substantially all of
the assets of the Company

 

14



--------------------------------------------------------------------------------

(each, a “Business Combination”), in each case, unless such Business Combination
constitutes a “Merger of Equals.” A Business Combination shall constitute a
“Merger of Equals” if, following such Business Combination, either:

(A)(1) all or substantially all of the individuals and entities that were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Resulting Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding the Resulting
Corporation and its affiliates or any employee benefit plan (or related trust)
of the Resulting Corporation and its affiliates) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the Resulting corporation or the combined voting power of the then
outstanding voting securities of the Resulting Corporation except to the extent
that such ownership existed with respect to the Company prior to the Business
Combination, and (3) at least a majority of the members of the board of
directors of the Resulting Corporation (the “Resulting Board”) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board of Directors, providing for such Business Combination;
or

(B) immediately after such Business Combination (1) at least 50% of the members
of the Resulting Board are individuals who were members of the Incumbent Board
(as defined in Section 4.2(c)(ii)) at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination, and (2) either (x) the position of chief executive officer
of the Resulting Corporation is occupied by an individual who was employed by
the Company immediately before such Business Combination, or (y) a majority of
the leadership positions reporting directly to the chief executive officer of
the Resulting Corporation are occupied by individuals who were employed by the
Company immediately before such Business Combination.

or (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

15



--------------------------------------------------------------------------------

Article V

Performance-Based Compensation

Section 5.1 Qualifying Performance-Based Compensation.

(a) General. The Committee may specify that an Award or a portion of an Award is
intended to satisfy the requirements for “performance-based compensation” under
Code Section 162(m), provided that the performance criteria for any portion of
an Award that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Code Section 162(m) shall be a measure
based on one or more Qualifying Performance Criteria selected by the Committee.
Within the first 90 days of the start of a fiscal year, the Committee will
establish the Qualifying Performance Criteria for the performance period and the
formula or payout that is contingent upon satisfaction of the Qualifying
Performance Criteria. This may take the form of a matrix under which threshold,
target and amounts in excess of target are payable based upon satisfaction of
the Qualifying Performance Criteria. The Committee shall certify the extent to
which any Qualifying Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment, settlement or vesting of any
Award that is intended to satisfy the requirements for “performance-based
compensation” under Code Section 162(m). Notwithstanding satisfaction of any
performance goals, the number of Shares issued under or the amount paid under an
Award intended by the Committee to satisfy the requirements for
“performance-based compensation” under Code Section 162(m) may, to the extent
specified by the Committee with respect to the Award, be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine. Awards based on Qualifying Performance Criteria
can be granted in the same fiscal year and be based on overlapping performance
periods.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative basis, on a per-share basis and/or against a target, past performance
or peer group performance, in each case as specified by the Committee: (i) net
sales; (ii) working capital; (iii) net profit after tax; (iv) EBIT; (v) EBITA;
(vi) EBITDA; (vii) OBIT; (viii) OBITDA; (ix) gross profit; (x) operating income
or operating profit; (xi) cash generation; (xii) cash flow; (xiii) unit volume;
(xiv) stock price; (xv) market share; (xvi) asset quality; (xvii) return on
equity; (xviii) return on assets; (xix) return on operating assets; (xx) cost
saving levels; (xxi) operating income; (xxii) marketing-spending efficiency;
(xxiii) core non-interest income; (xxiv) change in working capital; (xxv) return
on invested capital; (xxvi) return on capital employed; (xxvii) shareholder
return; (xxviii) shareholder value; (xxix) safety case incident rates; and
(xxx) innovation factor (including revenue from new products, number of new
products, granting of patents and/or market penetration of new products
measurable by pre-established objective criteria).

 

16



--------------------------------------------------------------------------------

(c) Adjustments. Subject to the limits imposed under Code Section 162(m) for
Awards that are intended to qualify as “performance based compensation,”
notwithstanding the satisfaction of any performance goals, the number of Shares
granted, issued, retainable and/or vested under an Award of Restricted Stock or
Restricted Stock Units on account of either financial performance or personal
performance evaluations may be reduced by the Committee on the basis of such
further considerations as the Committee shall determine. Moreover, to the extent
consistent with Code Section 162(m), the Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (i) asset
write-downs; (ii) litigation, claims, judgments or settlements; (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (iv) accruals for reorganization and restructuring
programs; (v) discontinued operations; (vi) the effect of mergers and
acquisitions; and (vii) any extraordinary, unusual or non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s Forms 10-K or 10-Q for the applicable year.

(d) Administration. To the extent consistent with Code Section 162(m), the
Committee may delegate to one or more of its members or to appropriate employees
of the Company the responsibility to carry out any purely ministerial
responsibilities in connection with the Plan; provided, that in no event shall
the following responsibilities be considered ministerial, and they shall be
carried out by only the Committee acting by decision of the majority of its
members: (i) the designation of Participants; (ii) the establishment of the
terms and conditions of Award Opportunities; (iii) the certification of the
achievement of Performance Goals; (iv) the determination of the actual Awards
intended to satisfy the requirements for “performance-based compensation” under
Code Section 162(m) to be made to Participants; and (v) any other
responsibilities that must be carried out by a committee of outside directors
for purposes of Code Section 162(m).

Article VI

Additional Terms Applicable to Awards

Section 6.1 Dividends and Distributions. The Committee may, but need not,
provide that dividends or dividend equivalents shall be payable in connection
with or as an arrangement separate from any Awards except that, unless the
Committee provides otherwise, Shares of Restricted Stock that remain subject to
any restriction shall accrue dividends. The Committee may provide that any
dividends or dividend equivalents may be paid in cash or in Shares or may be
deemed reinvested into additional Shares, and may provide that such dividends or
dividend equivalents will be paid at the same time dividends are paid to the
Company’s shareholders or made subject to the same terms, conditions and
restrictions as the Awards with respect to which they accrued or to such other
terms and conditions as the Committee may specify.

 

17



--------------------------------------------------------------------------------

Section 6.2 Conditions and Restrictions Upon Securities Subject to Awards. The
Committee may provide that the Shares issued upon exercise of an Option or Stock
Appreciation Right or otherwise subject to or issued under an Award shall be
subject to such further agreements, restrictions, conditions or limitations as
the Committee in its discretion may specify prior to the exercise of such Option
or Stock Appreciation Right or the grant, vesting or settlement of such Award,
including without limitation, conditions on vesting or transferability,
forfeiture or repurchase provisions and method of payment for the Shares issued
upon exercise, vesting or settlement of such Award (including the actual or
constructive surrender of Shares already owned by the Participant) or payment of
taxes arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without limitation (a) restrictions under an insider trading
policy or pursuant to applicable law, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, and (c) restrictions as to the use of
a specified brokerage firm for such resales or other transfers.

Section 6.3 Transferability. Unless the Committee specifies otherwise, each
Award may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated by a Participant other than by will or the laws of descent and
distribution, and each Option or Stock Appreciation Right shall be exercisable
only by the Participant during his or her lifetime.

Section 6.4 Suspension or Termination of Awards. Except as otherwise provided by
the Committee, if at any time (including after a notice of exercise has been
delivered or an Award has vested) the Chief Executive Officer or any other
person designated by the Committee (each such person, an “Authorized Officer”)
reasonably believes that a Participant may have committed an Act of Misconduct
as described in this Section 6.4, the Authorized Officer or the Committee may
suspend the Participant’s rights to exercise any Option, to vest in an Award,
and/or to receive payment for or receive Shares in settlement of an Award
pending a determination of whether an Act of Misconduct has been committed.

If the Committee or an Authorized Officer determines a Participant has violated
the Company’s Code of Conduct or has committed an act of embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Company or any Subsidiary,
breach of fiduciary duty or deliberate disregard of Company or Subsidiary rules
resulting in loss, damage or injury to the Company or any Subsidiary, or if a
Participant makes an unauthorized disclosure of any Company or Subsidiary trade
secret or confidential information, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary, or
induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Committee or Authorized
Officer, (a) neither the Participant nor his or her estate nor transferee shall
be entitled to exercise any Option whatsoever, vest in or have the restrictions
on an Award lapse, or otherwise receive payment of an

 

18



--------------------------------------------------------------------------------

Award, (b) the Participant will forfeit all outstanding Awards, and (c) the
Participant may be required to return and/or repay to the Company any then
unvested Shares previously issued under the Plan. In making such determination,
the Committee or an Authorized Officer may give the Participant an opportunity
to submit written comments, documents, information and arguments to be
considered by the Authorized Officer and/or the Committee.

Section 6.5 Compliance with Laws and Regulations. This Plan, the grant,
issuance, vesting, exercise and settlement of Awards thereunder, and the
obligation of the Company to sell, issue or deliver Shares under such Awards,
shall be subject to all applicable foreign, federal, state and local laws, rules
and regulations and to such approvals by any governmental or regulatory agency
as may be required. The Company shall not be required to register in a
Participant’s name or deliver any Shares prior to the completion of any
registration or qualification of such Shares under any foreign, federal, state
or local law or any ruling or regulation of any government body that the
Committee shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, the Company and its Subsidiaries shall be relieved of any liability
with respect to the failure to issue or sell such Shares as to which such
requisite authority shall not have been obtained.

No Option shall be exercisable and no Shares shall be issued and/or transferable
under any other Award unless a registration statement with respect to the Shares
underlying such Stock Option is effective and current or the Company has
determined that such registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Participants employed outside
their home country.

Section 6.6 Tax Treatment of Awards. To the extent required by applicable
federal, state, local or foreign law, a Participant shall be required to
satisfy, in a manner satisfactory to the Company, any withholding tax
obligations that arise by reason of an Option exercise, disposition of Shares
issued under an ISO, the vesting of or settlement of Shares under an Award, an
election pursuant to Section 83(b) of the Code or otherwise with respect to an
Award. The Company and its Subsidiaries shall not be required to issue Shares,
make any payment or to recognize the transfer or disposition of Shares until
such obligations are satisfied. The Committee may permit or require these
obligations to be satisfied by having the Company withhold a portion of the
Shares that otherwise would be issued to a Participant upon exercise of the
Option or the vesting or settlement of an Award, or by tendering Shares
previously

 

19



--------------------------------------------------------------------------------

acquired, in each case having a Market Price equal to the amount required or
elected to be withheld or paid, or by having such Shares sold on the New York
Stock Exchange. Any such elections are subject to such conditions or procedures
as may be established by the Committee and may be subject to disapproval by the
Committee. Unless the Committee specifies otherwise in the terms of an Award
Agreement, as a condition to receiving any Award, Participants shall waive and
not be entitled to make an election to be taxed currently under Code
Section 83(b).

Section 6.7 Amendment of the Plan or Awards. The Board may amend, alter or
discontinue this Plan, and the Committee may amend or alter any agreement or
other document evidencing an Award made under this Plan but, except as provided
pursuant to the provisions of Section 4.1, no such amendment shall, without the
approval of the stockholders of the Company:

(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 3.1(b);

(c) reduce the exercise price of outstanding Options;

(d) extend the term of this Plan;

(e) change the class of persons eligible to be Participants;

(f) otherwise amend the Plan in any manner requiring stockholder approval by law
or under the New York Stock Exchange listing requirements; or

(g) increase the individual maximum limits in Section 2.2(c).

No amendment or alteration to the Plan, an Award or an Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion and prior to the date of any Change
of Control (as defined herein or in the applicable Award Agreement) that such
amendment or alteration either is required or advisable in order for the
Company, the Plan or the Award to satisfy any law or regulation or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard.

Section 6.8 No Liability of Company. The Company and any Subsidiary or affiliate
which is in existence or hereafter comes into existence shall not be liable to a
Participant or any other person as to: (i) the non-issuance or sale of Shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and (ii) any tax
consequence to any Participant or other person due to the receipt, exercise,
vesting, settlement or forfeiture of any Award granted hereunder.

 

20



--------------------------------------------------------------------------------

Section 6.9 Non-Exclusivity of Plan. Neither the adoption of this Plan by the
Board of Directors nor the submission of this Plan to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board of Directors or the Committee to adopt such other incentive
arrangements as either may deem desirable, including without limitation, the
granting of restricted stock or stock options otherwise than under this Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.

Section 6.10 Governing Law. This Plan and any agreements or other documents
hereunder shall be interpreted and construed in accordance with the laws of the
Delaware and applicable federal law. Any reference in this Plan or in the
agreement or other document evidencing any Awards to a provision of law or to a
rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.

Section 6.11 Arbitration of Disputes. In the event a Participant or other holder
of an Award or person claiming a right under an Award or the Plan believes that
a decision by the Committee with respect to such person or Award was arbitrary
or capricious, the person may request arbitration with respect to such decision.
The review by the arbitrator shall be limited to determining whether the
Participant or other Award holder has proven that the Committee’s decision was
arbitrary or capricious. This arbitration shall be the sole and exclusive review
permitted of the Committee’s decision. Participants, Award holders and persons
claiming rights under an Award or the Plan explicitly waive any right to
judicial review.

Notice of demand for arbitration shall be made in writing to the Company within
thirty (30) days after the applicable decision by the Committee. The arbitrator
shall be selected by the Company. Such arbitrator shall be neutral within the
meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association; provided, however, that the arbitration shall not be
administered by the American Arbitration Association. Any challenge to the
neutrality of the arbitrator shall be resolved by the arbitrator whose decision
shall be final and conclusive. The arbitration shall be administered and
conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association. Each side shall bear its own
fees and expenses, including its own attorney’s fees, and each side shall bear
one half of the arbitrator’s fees and expenses. The decision of the arbitrator
on the issue(s) presented for arbitration shall be final and conclusive and may
be enforced in any court of competent jurisdiction.

Section 6.12 No Right to Employment, Reelection or Continued Service. Nothing in
this Plan or an Award Agreement shall interfere with or limit in any way the
right of the Company, its Subsidiaries and/or its affiliates to terminate any
Participant’s employment, service on the Board or service for the Company at any
time or for any reason not prohibited by law, nor confer upon any Participant
any right to continue his or her employment or service for any specified period
of time. Neither an Award nor any benefits arising

 

21



--------------------------------------------------------------------------------

under this Plan shall constitute an employment contract with the Company, any
Subsidiary and/or its affiliates. Accordingly, subject to Sections 1.5 and 6.7,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board of Directors without giving rise to any
liability on the part of the Company, its Subsidiaries and/or its affiliates.

Section 6.13 Section 409A Addendum.

(a) Compliance With Law. The Plan is intended to comply with the requirements of
Code Section 409A, to the extent applicable. Each Award shall be construed and
administered such that the Award either (i) qualifies for an exemption from the
requirements of Code Section 409A or (ii) satisfies the requirements of Code
Section 409A. If an Award is subject to Code Section 409A, (i) distributions
shall only be made in a manner and upon an event permitted under Section 409A,
(ii) payments to be made upon a termination of employment shall only be made
upon a “separation from service” under Section 409A, (iii) unless the Award
specifies otherwise, each installment payment shall be treated as a separate
payment for purposes of Section 409A, and (iv) in no event shall a Participant,
directly or indirectly, designate the calendar year in which a distribution is
made except in accordance with Section 409A.

(b) Section 409A Distribution Date for Key Employees. Any Award that is subject
to Code Section 409A and that is to be distributed to a Key Employee (as defined
below) upon separation from service shall be administered so that any
distribution with respect to such Award shall be postponed for six months
following the date of the Participant’s separation from service, if required by
Code Section 409A. If a distribution is delayed pursuant to Section 409A, the
distribution shall be paid within 15 days after the end of the six-month period.
If the Participant dies during such six-month period, any postponed amounts
shall be paid within 90 days of the Participant’s death. The determination of
Key Employees, including the number and identity of persons considered Key
Employees and the identification date, shall be made by the Committee or its
delegate each year in accordance with Code Section 416(i) and the “specified
employee” requirements of Code Section 409A.

(c) Change of Control – Restricted Stock Units. Upon a Change of Control,
outstanding Restricted Stock Units shall vest and be payable in accordance with
Section 4.2(a), provided that if a Restricted Stock Unit is subject to Code
Section 409A, distributions with respect to such Restricted Stock Unit shall be
made in accordance with Code Section 409A. If required under Code Section 409A,
the Restricted Stock Unit shall vest as and to the extent provided in
Section 4.2(a) with respect to the Change of Control, but distribution shall be
made upon the earlier of (i) the date of the Participant’s separation from
service or (ii) the date on which the distribution would otherwise have been
made upon vesting of the Restricted Stock Unit had no Change of Control
occurred. If distribution is delayed after a Change of Control, the Committee
may determine that (x) the Restricted Stock Unit will be converted into the
right to receive the same consideration per Share as is payable to the other
stockholders of the Company upon the consummation of the Change of Control and
(y) the cash consideration the Participant is entitled to receive upon such
conversion will be placed in an interest bearing account until paid upon the
relevant date.

 

22



--------------------------------------------------------------------------------

(d) No Representations or Warranties. Notwithstanding anything in the Plan or
any Award agreement to the contrary, each Participant shall be solely
responsible for the tax consequences of Awards under the Plan, and in no event
shall the Company have any responsibility or liability if an Award does not meet
any applicable requirements of Code Section 409A. Although the Company intends
to administer the Plan to prevent taxation under Code Section 409A, the Company
does not represent or warrant that the Plan or any Award complies with any
provision of federal, state, local or other tax law.

 

23